DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 30, the instant claims recites “wherein the object is one of direction keys displayed on the touch screen display.”  There is no description of any direction key displayed on a touch screen display and given that fact, there is no description of any such direction key displayed on a touch screen display which is used as an “object” for causing movement of the selector.  Rather, the description barely mentions any touch screen at all, merely referencing in paragraph 0044 of the Specification that “if the LCD is the touch screen type, the display unit 190 can be used as an input unit.”  With regard to any direction key, such an input is only referenced without any correspondence to touch display of the direction key and in fact only describes a situation in which a “direction key or other input” is used to select any menu item and also mentions this in reference to figures 4A and 4B in which there is clearly no direction keys displayed on a touch screen display.  Furthermore it is even more unclear how claims 21 and 30 could find support in the Specification given that the claims would then require the movement from the second position to the third position without display at any intermediate position. This would need to somehow be accomplished with an onscreen direction key which is not taught and it is additionally not taught as to how a direction key could cause such selection of a position without selecting the intermediate positions as would be required by the claims.  Thus the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Rather such claim limitations and the invention as currently recited would likely only occur to one after the time the application was filed, as appears to be the case here.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “object” as “one of direction keys displayed on the touch screen display” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-9, 11-13 and 22-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crestron Series 3500:ColourTouch&VideoTouch Touchpanels Operations Guide1 (“Crestron”) in view of Yamazoe et al2 (“Yamazoe”) and Kondo et al3 (“Kondo”).  
Regarding claim 22, Crestron teaches a method for operating a portable terminal (note that “portable” only appears in the preamble to the claim and nowhere else in the body of the claim nor do any of the recited functions have any implicit or inherent tie to “portable” such that any life or meaning is breathed into this word in the body of the claims; furthermore note that “portable” is not limited in any manner and for example does not limit a time when a device must be portable nor if it must always be portable or even be used while it is considered “portable” and thus if a device is capable of being carried or moved or transported, all of which fall within the common meaning of portable, at any time such a terminal device is considered portable; the following functions below then define such a method for operating of such a portable terminal; see Crestron, page 11, teaching that the “units are moveable” and the “CT-3500” and “VT-3500” are both specified as “Movable” such that these are terminal devices which are movable and thus portable as recited; note also page 12 disclosing a touchpanel comprising a display and corresponding touch input; note the display further specified on page 12 as for example a 640x480 screen and where the dimensions and weight clearly allow this terminal to be portable and for example a user is able to mount the terminal (as on page 11) meaning that at some point the device is moved or transported given its portable nature to anywhere in the office suitable for placement; note even after placing the device with a bolt in a wall it is still a portable device as portable simply implies a capability which the device maintains at all times) comprising:
controlling a touch screen display of the portable terminal to display a brightness step selection interface for selecting one of a plurality of brightness steps (see Crestron, pages 16-18, teaching to “select and hold the SETUP button from the Main Menu until the Setup Menu is displayed” such that this is controlling of the touch screen display of the portable terminal to display a brightness selection user interface presented as seen in the “Setup Menu,” including brightness adjustment options with these selectable buttons being a brightness step selection interface which is for selecting one of a plurality of brightness steps such as when “Brightness Low…may be selected to assign brightness setting” as on the reproduced “Setup Menu” GUI below functioning as a brightness step selection interface -- 

    PNG
    media_image1.png
    476
    543
    media_image1.png
    Greyscale
), including a first brightness step, a second brightness step, a third brightness step and at least one intermediate brightness step between the second brightness step and the third brightness step, wherein the second brightness step is a brightness step next to the first brightness step (see Crestron, pages 16-18 and the above reproduced image of the selection interface, showing three brightness steps where each step corresponds to a value of low, medium or high brightness respectively and where the second “Brightness Medium” step is a brightness step next to the first “Brightness Low” step);
identifying, by using the touch screen display, a first user input received on a first position corresponding to the first brightness step (note that “first user input” and “first position” insofar as they are labeled “first” are not limited to being “first” in any exclusive manner but rather is understood as an arbitrary nomenclature meant to be interpreted in reference to the various “second” and “third” designations below; see Crestron, pages 16-18 and the image above, where such identifying occurs using the touch screen display “touchpanel” as the user uses the GUI in the ordinary course of use for its designed purposes such as to change and select among different brightness settings and when a user determines “Screen brightness…need[s] to be altered” then one of three “brightness buttons…may be selected to assign brightness setting” where such selection is on the touchpanel identifying the input and could for example be on a first position corresponding to the brightness step such as anywhere within the brightness selection step “brightness low” button);
based on identifying the first user input, moving a selector from a previous position to the first position for indicating a first numerical value corresponding to the first brightness step and adjusting an intensity of illumination output by the touch screen display according to a first brightness value corresponding to the first brightness step (see Crestron, as illustrated above and explained on page 17, the user is able to select and assign the “[c]urrent” brightness setting such that a selector is indicated which renders the selected “[c]urrent brightness setting…shown in red rather than black text” and this indication by coloring of the currently selected brightness value is considered display of a selector at the corresponding position and note that once selected, Crestron operates to actually assign the brightness setting which adjusts the brightness of the display unit in response to the user selection such that for example when the user selects "Brightness Low" the selector indicates this as the currently assigned brightness to the display meaning that the brightness must be adjusted and reflected to the user, and as the brightness is adjusted according to these settings, this is equivalent to adjusting the intensity of illumination output by the display according to whatever brightness is selected where here selection of the “low” setting is selecting of the first brightness step to adjust the intensity of illumination or brightness, and when selected this becomes the current setting and is shown in red text such that the selector is displayed at the position corresponding to the first brightness step; thus if “Screen brightness…need to be altered” then one of three “brightness buttons…may be selected to assign brightness setting” and in addition, the “[c]urrent brightness setting is shown” or indicated as selected by the selector being at the selected position and thus there is the adjusting of the brightness corresponding to adjusting the illumination output by the display and this is done while displaying the selector “shown in red” at the position of the first brightness step; furthermore note that moving a selector from a previous position to the first position does not limit the manner in which the previous position was selected and Crestron teaches such moving in the ordinary course of use as the screen brightness settings are meant to be adjusted and changed at the user’s behest meaning that when using the device this moving of the selector from a previous position would be simply any position that is not “low” and clearly the Crestron system can move from medium, or high to the low setting; additionally note that page 16 teaches that “[h]olding a finger to the touchscreen for five seconds after the ‘SETUP MODE’ message is display sets the brightness to high” meaning that in such a specific case where this has been done as taught, then the selection of the brightness low button as above would involve moving it from that previously set and assigned “brightness high” setting);
identifying, by using the touch screen display, a second user input for selecting an object for causing movement of the selector to a position next to a current position displayed on the touch screen display (note that “an object” is not defined nor limited to be exclusive of some other element such that for example such an object could be any GUI object which is selectable and causes movement of the selector; see Crestron, pages 16-18 as illustrated above and interpreted according to the plain functioning of Crestron where a user is presented with multiple brightness step settings which can be selected with a current brightness setting indicated by a red text selector which as above could be the first “low brightness” step controlling the display to output the corresponding intensity of illumination such that it is the “current setting” regulating the intensity of illumination output by the display and given that any step can be selected to assign whatever brightness setting, than in response to a second user input selecting the second brightness step of “High Brightness” when the “Low Brightness" value had previously been selected, this would be receiving of a second user input for selecting an object such as the “brightness medium” step GUI button which then causes movement of the selector to a position displayed on the touch screen display such as to the “brightness medium” button which is then indicated through being “shown in red” as it is the “[c]urrent brightness setting”);
based on identifying the second user input, moving the selector from the first position to a second position corresponding to the second brightness step for indicating a second numerical value corresponding to the second brightness step and adjusting the intensity of illumination output by the touch screen display according to a second brightness value corresponding to the second brightness step, wherein the second position is a position next to the first position (see Crestron, pages 16-18 as illustrated above and interpreted according to the plain functioning of Crestron where a user is presented with multiple brightness step settings with a current brightness setting indicated by a red text selector which as above could be the first “low brightness” step controlling the display to output the corresponding intensity of illumination such that it is the “current setting” regulating the intensity of illumination output by the display and given that any step can be selected to assign whatever brightness setting and adjust the illumination to the corresponding setting, than in response to a second user input selecting the second brightness step of “Brightness Medium” when the “Brightness Low" value had previously been selected, this would be receiving of a second user input for selecting the second brightness step on the GUI and would move the selector from the first setting to the second position as the second position would become the “[c]urrent brightness setting” and would thus be “shown in red” and based on this input the intensity of illumination would then be that of the “Brightness Medium” setting and here the second position is a position next to the first position as a user can select the “Brightness Low” setting as the first setting and then select the “Brightness Medium” position as the second input to change the illumination and there positions are next to each other as can be seen on page 17);
identifying, by using the touch screen display, a third user input received on a third position corresponding to the third brightness step while the selector is displayed at the second position and the intensity of illumination output by the touch screen display is regulated according to the second brightness value (see Crestron, pages 16-18 and the image above from page 17, where, like the identifying of the second user input during ordinary course of operation of the device, there would also be identifying of a third user input received on a third position corresponding to the third brightness step while the selector is displayed at the second position and the illumination intensity is that of the second position when a user opts to choose a third brightness step such as “Brightness High” after selection of “Brightness Medium” as above such that this third position would be that corresponding to the “Brightness High” button on the GUI); and
based on identifying the third user input, directly moving the selector from the second position to the third position for indicating a third numerical value corresponding to the third brightness step and adjusting the intensity of illumination output by the touch screen display according to a third brightness value corresponding to the third brightness step (see Crestron, page 17 and the image above where based on identifying the third user input on the third position of the GUI, the selector is moved directly to the third position indicating a third value corresponding to the third “Brightness High” which makes this the “[c]urrent brightness setting” meaning the intensity of illumination is adjusted as in the other steps above and the selector moves to the selected third position and thus makes the selection “shown in red” and indicates the third value is selected and the current brightness setting), wherein at least one intermediate position respectively corresponding to the at least one intermediate brightness step is disposed between the second position and the third position.
Crestron teaches all of the above, but fails to teach specifically that on the brightness selection interface comprising a first brightness step, a second brightness step, a third brightness step that there is also at least one intermediate brightness step between the second brightness step and the third brightness step, and that relatedly with regard to selection positions, that there is “at least one intermediate position respectively corresponding to the at least one intermediate brightness step [is] disposed between the second position and the third position.”  Related to this, Crestron also fails to specifically teach the object for causing movement of the selector to a position is to a position specifically next to a current position displayed on the touch screen display, as this means that the selection of some object at that position causes movement of some selector element to move to a “position next to a current position displayed on the touch screen display” and in connection with the next clause the “moving the selector from the first position to a second position” this means that there must be movement of “the selector to a position next to” whatever is considered “a current position displayed on the display.  Thus in some manner the selector must be in a position next to a current position and in connection with the above mentioned first missing limitation, the “at least one intermediate position…corresponding to the at least one intermediate brightness step is disposed between the second position and the third position.”  Finally, Crestron does not explicitly teach that the selector moving to the position indicating brightness is indicating a “numerical” value corresponding to the associated brightness step, as Applicant is apparently trying to use the concept of representing a brightness step setting with an abstract numerical value (brightness 1, 2, 3, 4, 5 are arbitrary units and can represent brightness abstractly by showing a user relative brightness based on their knowledge of numbers but having nothing to do with measurement values of brightness for example ) to distinguish over Crestron which represents a brightness step setting with an abstract verbal value (“Low,” “Medium,” and “High” brightness to show relative brightness steps).
Note that Crestron continues to anticipate the major functional aspects of the claim such as use of a touchpanel to select among discretely presented brightness step options and the ability to move a selector to a discrete brightness step selection interface area using touch in order to indicate that an option is selected as well as to adjust illumination of the screen as well as to provide intermediate discrete options between brightness selection positions which need not be selected in order to move directly to another selection item.  Thus while the claims may differ from Crestron in the above explained aspects, it can be clearly seen that differences are merely in the graphical presentation of selection options.  In essence, Applicant’s claim 1 represents a very broadly recited description of the interface elements seen in Figure 4B of the Specification, where it can be seen that this is a list of discrete options presented as a list where boxes can be checked. Thus Crestron stands as a base device upon which the claimed invention can be seen as an improvement through utilization of such a presentation of brightness selection options where movement of a selector for indicating selection is to a position next to a current position and where selecting an object is for causing such movement by selecting the object and such positions which can be selected which correspond to the brightness steps must be arranged such that there is able to be at least one intermediate position corresponding to the brightness step disposed between the second position and third position, which may allow a user a greater range of options for brightness selection and provide a clear and simple interface for such selection.
In the same field of endeavor relating to display of a selection interface for selecting items and indicating the items which have been selected, Yamazoe teaches that it is known to provide a brightness step selection interface comprising a plurality of brightness steps where user input can be received on a first position corresponding to a first brightness step and based on such user input, displaying a selector at a first position for indicating a value corresponding to the first brightness step (see Yamazoe, column 12, lines 19-48 and figure 12 teaching a “setup window” for “brightness settings” allowing a user to select among discrete brightness options where the selector corresponds to a small solid disk shape next to the selected option labeling the setting step level, and indicating a value corresponding to the step as any of “HIGH,” “NORMAL” or “LOW” brightness settings, such that for example “when the user selects a ‘high brightness setting’ or ‘low brightness setting’ button” this displays the selector at the selected position (note default is “normal” and is shown in the figure) which is next to the current position of the selected setting as further explained below; see also column 18, lines 35-56 and figures 19A-19C similarly shows that a selector may appear in a position next to a currently displayed selected object when the option is selected from among a list of discrete options where for example in the “monochrome effects” list the selector is visually a radio button or small circle which appears next to the currently selected option to indicate the currently selected option), and then with respect to another input for selecting an object for causing movement of the selector to a position next to a current position displayed on the display, moving the selector from the first position to a second position corresponding to the second brightness step, wherein the second position is a position next to the first position (see Yamazoe, again with reference to column 12, lines 19-48 and figure 12, where as noted above a user is to select among discrete brightness options where the selector corresponds to a small solid disk shape next to the selected option labeling the setting step level, and indicating a value corresponding to the step as any of “HIGH,” “NORMAL” or “LOW” brightness settings, such that for example “when the user selects a ‘high brightness setting’ or ‘low brightness setting’ button” this moves the selector at the selected position (note default is “normal” and is shown in the figure) which is next to the current position of the selected setting such that the object selected is the selection circle and this moves the selector solid circle to the selected setting next to the current setting and also it can be seen that between the first and second low and normal setting the positions are next to each other; furthermore, again note with relation to figures 19A-19C Yamazoe teaches a selector may appear in a position next to a currently displayed selected object when the option is selected from among a list of discrete options where for example in the “monochrome effects” list the selector is visually a radio button or small circle which appears next to the currently selected option to indicate the currently selected option), and also with respect to a further third user input teaches receiving a third input on a third position and once identified then directly moving the selector from the second position to the third position (see Yamazoe, again with reference to column 12, lines 19-48 and figure 12, where as noted above a user is to select among discrete brightness options where the selector corresponds to a small solid disk shape next to the selected option labeling the setting step level, and indicating a value corresponding to the step as any of “HIGH,” “NORMAL” or “LOW” brightness settings, such that for example “when the user selects a ‘high brightness setting’ or ‘low brightness setting’ button” this moves the selector at the selected position (note default is “normal” and is shown in the figure) which is next to the current position of the selected setting such that the object selected is the selection circle and this moves the selector solid circle to the selected setting next to the current setting which would occur when the third option is selected according to the description; furthermore, again note with relation to figures 19A-19C Yamazoe teaches a selector may appear in a position next to a currently displayed selected object when the option is selected from among a list of discrete options where for example in the “monochrome effects” list the selector is visually a radio button or small circle which appears next to the currently selected option to indicate the currently selected option ).  Furthermore, Yamazoe teaches at least one intermediate position respectively corresponding to the at least one intermediate  brightness step being disposed between positions such that even with such disposition there would be directly moving the selector from a second position to a third position (see Yamazoe, column 18, lines 35-56 and figures 19A-19C showing that a selector may appear in a position next to a currently displayed selected object when the option is selected from among a list of discrete options where multiple intermediate options are between selectable options where for example in the “monochrome effects” list the selector is visually a radio button or small circle which appears next to the currently selected option to indicate the currently selected option and for example as in figure 19C it can be seen that a selector can appear in a box next to a currently selected option and could move to another discrete option directly without selecting an intermediate option such that for example one could go from “Blue” to “Green” and skip intermediary “Pink” ).   Thus Yamazoe teaches the above known techniques applicable to the base device of Crestron as explained above.  
Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to modify Crestron by applying the known techniques of Yamazoe and doing so would yield predictable results and result in an improved system.  The predictable results of applying Yamazoe to Crestron would be that instead of displaying the brightness selection options in a GUI form as in Crestron, that the selection options would be displayed in the form of Yamazoe and then selected using the above Crestron techniques and the brightness settings and illumination controlled and adjusted as in Crestron as well.  Thus the result would be that brightness steps as in Crestron would be presented such that positions may be selected where an object may cause an indicator to move to a position next to a current displayed brightness setting such as in Yamazoe and for example instead of indicating that a selection step is selected by showing it in red as in Crestron, instead the setting would be indicated by moving a selector to a position next to a current brightness setting selected.  Furthermore the technique of directly moving a selector from a selectable option to another option without for example selecting the intermediate option could be applied to give a user more fine grained control over the brightness settings in Crestron such that instead of only three brightness settings being presented for selection, a plurality including intermediate values could be presented and selected among as in Yamazoe.  Note that no user input techniques would be necessary from Yamazoe as Crestron’s touch selection of a desired option need not change and is perfectly compatible with a user selecting any of the selectable options of Yamazoe such that for example a user could touch any of the selection radio buttons.  This is further compatible with Crestron’s anticipation of moving between discrete brightness steps and being able to move directly to any brightness selection area as both teach selection of discrete brightness options and do not teach any unnecessary selection or adjustment with regard to unselected intermediate options for example.  The combination would yield an improved system as it would not only allow finer grained control of brightness selection through providing additional intermediate options for selections, but would allow a user another simple and clear way to have selection options and selections indicated to them and for example could improve Crestron’s system which indicates selection through color change making such perception of color more important than in Yamazoe’s position based indications.
Finally, Crestron as modified does not explicitly teach that the “first position” is specifically “for indicating a first numerical value corresponding to the first brightness step” but rather teaches indicating a first value corresponding to the first brightness step as explained above.  Similarly then, Crestron as modified does not specifically teach the “second numerical value” or “third numerical value” as recited either.  Rather, as noted above, Crestron as modified teaches first, second and third verbal values.  Thus Crestron as modified stands as a base device upon which the claimed invention can be seen as an improvement whereby numerical values are used in place of verbal values such that for example the menu may be more accessible to a greater range of users who recognize numbers but are not proficient in a certain language or at reading words.
In the same field of endeavor relating to displaying options of selectable settings and indicating selection of settings to a user, Kondo teaches providing a user interface for controlling the illumination output by a display and providing first, second and third discrete brightness selection steps as well as a plurality of intermediate brightness steps including between a second and third option, which a user may select to adjust the illumination output by the display and that brightness step positions may display and indicate numerical values of brightness including numerical first, second and third brightness values and intermediate brightness values between second and third options (see Kondo, figure 20 showing a brightness selection user interface screen with discrete numerical values indicating brightness selection steps such as the “0” through “5” indicating “DARK” through “BRIGHT” settings and where for example there can be seen a first brightness option such as “1” and a second brightness option such as “2” and then intermediate values between “2” and “4” or “5” which could be third brightness options which can be selected; Kondo further describes the operation of the brightness setting user interface in paragraphs 0109-0115 such that the user moves a selector among discrete brightness options and may select any of the first and second brightness options or the intermediate brightness options).  Thus the prior art provides a known technique that is applicable to the base system of Crestron as modified as both are directed toward adjusting brightness settings of a display by selecting among discrete options and indicating graphically the selection of an item, with Kondo doing so using numerical values.  Note that while Kondo describes that the selecting/adjusting means occurs through interaction with a jog dial to effect selection and application of a selected option, Kondo also explicitly suggests that other display means and selecting/adjusting means may be used on the various setting screens (see Kondo, paragraph 0187, teaching that even though described with respect to a “jog dial 30 as the selection adjusting means for selecting any one of multiple menu items from the setting screen displayed on the display screen by the CPU 50” that specifically and explicitly it is contemplated that “the present invention is not only limited to this but also the information processing device may be formed by various other display means, selecting/adjusting means and control means”).  Thus Kondo teaches that above known technique of representing brightness selection step settings in relation to numerical values of brightness in discrete options including options which are next to each other as well as options which have intermediate options between them.
Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to modify Crestron as modified with the technique of Kondo above and the results would have been predictable and resulted in an improved system.  The predictable result would be that instead of only indicating brightness using verbal values as in Crestron as currently modified by Yamazoe, that numerical values for brightness selection options may be displayed in a selectable list as in Kondo such that when combined with Crestron as modified, the selection option utilized from Yamazoe as already combined would be labeled with numerical values of brightness and could include intermediate numerical values of brightness between options or not, where again the selection of options is still according to the techniques of Crestron where the user operates the touchpanel to select a discrete option and thereby change the brightness settings and adjust the illumination. Based on the above combination it should be clear that what would predictably result would be something akin to the figure 12 of Yamazoe except with additional brightness settings which are labeled with numbers such as in Kondo (such as “5 BRIGHT” through “0 DARK”) and with the selection objects of Yamazoe.  This would result in an improved system as for example a user which cannot understand verbal values as indicated in Crestron as modified above would be better able to understand numerical values if they cannot understand a certain language or are not literate in a certain language for example.
Regarding claim 23, Crestron as modified teaches all that is required as applied to claim 22 above and further teaches wherein the first user input, the second user input, and the third user input are each a single selection user input (see Crestron as modified, with Crestron at pages 16-18 teaching that the user is able to select in a single discrete step any of the brightness steps such that selection of the first and then the second brightness step are single user inputs as when it is determined that “screen brightness may need to be altered” all that is required is one of the discrete brightness steps to “be selected to assign brightness setting” such that this selection is a single selection input of one button which leads to an adjusting of the brightness as well as an adjusting of the selected setting indications).
Regarding claim 24, Crestron as modified teaches all that is required as applied to claim 22 and further teaches wherein, when the selector is displayed at the first position, the selector is displayed at the first position without displaying the selector at any other position, wherein, when the selector is displayed at the second position, the selector is displayed at the second position without displaying the selector at any other position, and wherein, when the selector is displayed at the third position, the selector is displayed at the third position without displaying the selector at any other position (see Crestron as modified, where Crestron and Kondo already teach this as combined above and each teach this concept of discrete selection and display of whatever is indicating the selected option without needing to display any selector at another position: Crestron teaches this as on pages 16-18 as explained above teaching allowing the user to control the display to display the selector at the first brightness step by selecting this step on the GUI which renders the selector at the first brightness step on the GUI without displaying the selector at another brightness step (as the red selector is only shown at the current selected setting) and then when the user selects the second brightness step the selector is displayed again rendered in red at the now currently selected second brightness step and there would be no display of the selector at the intermediate and first brightness step in this scenario of operation where as explained above as modified Crestron’s user would simply be presented with additional intermediate options which would be skipped over without display of a selector on them as in Crestron; Yamazoe teaches this as in figure 12 and figures 19A-19C where selection indicators are only shown in one selected option and no other option need be selected before selecting another discrete option; finally note that Kondo teaches a graphical display aspect of this as in the above referenced figure 20 where the indicator is only displayed for the selected option and not for other options). 
Regarding claim 25 Crestron as modified teaches all that is required as applied to claim 22 above and further teaches wherein only one brightness step in the brightness step selection interface is selected at any time (see Crestron as modified where Crestron already teaches this as in pages 16-18 disclosing that the user is able to select only one brightness step at a time as they are discrete options which only allow one current selection to be assigned as a brightness setting and for example as seen in the teaching of Yamazoe and Kondo as already combined, Yamozoe’s figures 12 and 19A-19C teach selection of only one option at any time and Kondo’s interface also teaches the concept that only one step can be selected at any time).
Regarding claim  26, Crestron as modified teaches all that is required as applied to claim 22 above and further teaches wherein the display of the brightness step selection interface is continued when receiving the first user input, the second user input or the third user input (see Crestron as modified, Crestron, pages 16-18 where the “Setup Menu” therein and reproduced above is displaying the brightness step selection interface and this continues to be displayed when receiving the various user inputs discussed above and is displayed until a “Return” command to another menu for example).
Regarding claim 27, Crestron as modified teaches all that is required as applied to claim 22 above and further teaches wherein control of the touch screen display to display the selector at the first position and the adjustment of the intensity of illumination output by the touch screen display according to the first brightness value at least partly occur at a same time, occur adjacent in time, or occur offset in time (note that the instant claim recites every possible time that an adjustment could occur in response to displaying the selector at the corresponding brightness step as there is no time which would not be the same, nor adjacent nor offset in time by some amount; regardless, this is simply broad and Crestron as modified teaches such selection and adjustment occurring during at least one of these times as it is disclosed that the selection by the user assigns the current setting to the brightness of the display and this would occur after or at least partly at the same time as selecting a brightness step where the brightness would then be reflected by the display in order to allow a user to perceive the effect of their selection; note that the user is able to see the result of the brightness adjustment when the level is selected as evidenced by page 17 of Crestron teaching that saving the set parameters is optional and the user is able to determine if the settings set are satisfying to the user meaning that the user must see the result of the adjustment in order to determine whether they are satisfied with the settings and need not save them in order to affect the changes made; furthermore, selecting the “Return” button is disclosed as occurring after the parameters "have been set" meaning that interacting with any of the elements displayed on the GUI actually sets the parameter at that time and does not wait for any other input to cause the setting to change and adjust the display according to that setting), wherein control of the touch screen display to display the selector at the second position and the adjustment of the intensity of illumination output by the touch screen display according to the second brightness value at least partly occur at a same time, occur adjacent in time, or occur offset in time, and wherein control of the touch screen display to display the selector at the third position and the adjustment of the intensity of illumination output by the touch screen display according to the third brightness value at least partly occur at a same time, occur adjacent in time, or occur offset in time (see Crestron, pages 16-18 using similar reasoning as that above, after selection of the second step or the third step, based on the combination explained above, the brightness would be adjusted at that time or adjacent or offset by some time period whereby the display would then be assigned the selected brightness value allowing a user to determine if the selection is satisfactory; furthermore in Crestron as modified as explained above the selection of the graphical element and updating of this graphical element occurs at the same time as the adjustment of illumination intensity or brightness of the display).
Regarding claim 28, Crestron as modified teaches all that is required as applied to claim 22 above and further teaches wherein controlling the touch screen display of the portable terminal to display the brightness step selection interface comprises: in response to receiving a user input for converting an operation mode of the portable terminal to a brightness selection mode, converting an operation mode of the portable terminal to the brightness selection mode and controlling the touch screen display to display the brightness step selection interface (see Crestron as modified with Crestron on pages 16-18 disclosing a main menu operation mode which allows a user to then select a set up mode which allows selection of brightness thus functioning as a user input to convert from the first operation mode to brightness selection mode where the brightness selection interface is displayed as shown on page 17).
Regarding claim 29, Crestron teaches all that is required as applied to claim 22 above and further teaches wherein control of the touch screen display to display the selector at the first position and the adjustment of the intensity of illumination output by the touch screen display according to the first brightness value occurs in direct response to receiving the first user input, wherein control of the touch screen display to display the selector at the second position and the adjustment of the intensity of illumination output by the touch screen display according to the second brightness value occurs in direct response to receiving the second user input, and wherein control of the touch screen display to display the selector at the third position and the adjustment of the intensity of illumination output by the touch screen display according to the first brightness value occurs in direct response to receiving the third user input (note that “direct response” with regard to receiving input and some adjustment happening is not limited nor defined as to what necessarily constitutes a response being “direct” and thus if some response can be traced immediately to the above user inputs then the corresponding user input would be one which adjustment of the intensity is in “direct response” to the input; thus see Crestron as modified, where Crestron teaches this aspect already at page 17 disclosing the user is able to select any respective brightness step and the adjustment of the brightness of the display is in direct response to this selection as the brightness assigned to the display then becomes the “[c]urrent” brightness of the selected brightness step).
Regarding claims 1, 3, 4, 8, 9, 11, 12 and 13, the instant claims are directed toward a portable terminal comprising a touch screen display and a processor configured to perform the functions such as those performed in the method of claims 22-29, respectively.  Crestron as modified teaches such a portable terminal comprising a touch screen display and a processor (see Crestron see Crestron, page 11 disclosing windows based software operating on the terminal such that the terminal is seen to inherently include a processor which implements this software as there is no other feasible alternative to running such windows software without some form of basic "processor" and thus further note that the terminal itself running the software to execute the functions described is a processor given that the terminal performs each of the functions and the rejections above address that the terminal is also portable and has a touch screen display) configured to perform the functions such as those performed in the method of claims 22-29.  In light of this, the limitations of claims 1, 3, 4, 8, 9, 11, 12 and 13 correspond to the limitations of claims 22-29, respectively; thus they are rejected on the same grounds as claims 22-29, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9318074 in view of Crestron, Yamazoe and Kondo. 
The following table denotes limitations which are not patentably distinct from each other by bolding, with discussion to follow as the rejection on the grounds of nonstatutory double patenting.
Instant Application 13/715,718
Patent No. 9,318,074
Claim 22
A method for operating a portable terminal comprising:




controlling a touch screen display of the portable terminal to display a brightness step selection interface for selecting one of a plurality of brightness steps including a first brightness step, a second brightness step, a third brightness step and at least one intermediate brightness step between the second brightness step and the third brightness step, wherein the second brightness step is a brightness step next to the first brightness step;
identifying, by using the touch screen display, a first user input received on a first position corresponding to the first brightness step;
based on identifying the first user input, moving a selector from a previous position to the first position for indicating a first numerical value corresponding to the first brightness step and adjusting an intensity of illumination output by the touch screen display according to a first brightness value corresponding to the first brightness step;
identifying, by using the touch screen display, a second user input for selecting an object for causing movement of the selector to a position next to a current position displayed on the touch screen display;
based on identifying the second user input, moving the selector from the first position to a second position corresponding to the second brightness step for indicating a second numerical value corresponding to the second brightness step and adjusting the intensity of illumination output by the touch screen display according to a second brightness value corresponding to the second brightness step, wherein the second position is a position next to the first position;
identifying, by using the touch screen display, a third user input received on a third position corresponding to the third brightness step while the selector is displayed at the second position and the intensity of illumination output by the touch screen display is regulated according to the second brightness value; and
based on identifying the third user input, directly moving the selector from the second position to the third position for indicating a third numerical value corresponding to the third brightness step and adjusting the intensity of illumination output by the touch screen display according to a third brightness value corresponding to the third brightness step, wherein at least one intermediate position respectively corresponding to the at least one intermediate brightness step is disposed between the second position and the third position.
Claim 18.
A portable terminal comprising:
a touch display unit configured to receive a user input and display data generated in the portable terminal; and
 a control unit configured to:

control to display on the touch display unit a brightness step selection screen for selecting one of a plurality of selectable brightness steps, the plurality of selectable brightness steps corresponding to incremental levels of brightness of the touch display unit,



while continuing to control to display the brightness step selection screen, receive a single selection user input to select a brightness step among the plurality of selectable brightness steps,

while continuing to control to display the brightness step selection screen and in direct response to receiving the single selection user input of one of the plurality of selectable brightness steps, visually distinguish the selected brightness step among the plurality of selectable brightness steps on the brightness step selection screen, and

while continuing to display the brightness step selection screen and in direct response to the receiving of the single selection user input of the one of the plurality of selectable brightness steps, regulate the brightness of the touch display unit to correspond to the selected brightness step,

wherein the visually distinguishing of the selected brightness step and the regulating of the brightness of the touch display unit at least partly occur at the same time, and

wherein the control unit is configured to, when regulating the brightness of the touch display unit according to the selected brightness step and there is at least one intervening brightness step between a previously selected brightness step and the selected brightness step, regulate the brightness of the touch display unit from the previously selected brightness step to the selected brightness step without incrementing through the at least one intervening brightness step.


According to the table above, it can be seen that the claims of the instant application are simply a more specific version of the claim such as claim 18.  The conflicting claim recites the same major concepts and contains the same limitations but does not specify and/or include the aspects which are not bolded as in the representative claim 22 of the instant application.  Essentially it can be seen that the claims are a sub-genus to claim 18 with the limitations which are not bolded being the differences between the claims.
However, as applied in the rejections above, Crestron, Yamazoe and Kondo provide such missing limitations and thus given the conflicting genus claim above, arriving at the claimed instant claim would have been obvious for the same reasons as Yamazoe and Kondo are combined with Crestron.  That is, the claims merely differ through more specifically reciting the brightness steps, identification of user input, how visual distinguishing between options occurs and other visual tweaks such as providing a numerical value.  In the interest of brevity and given that it should be clear from the teachings above, the Examiner will not provide mappings to each limitation nor to each dependent claim.  However, given the above it would have been obvious for one of ordinary skill in the art before the invention was made to apply the known techniques of Crestron, Yamazoe, and Kondo as taught and applied above, to the conflicting claim and this would be no more than application of known techniques arrive at a predictable result and an improved system.  
Claims 1 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9548041 in view of Crestron, Yamazoe and Kondo. 
The following table denotes limitations which are not patentably distinct from each other by bolding, with discussion to follow as the rejection on the grounds of nonstatutory double patenting.
Instant Application 13/715,718
Patent No. 9548041
Claim 22
A method for operating a portable terminal comprising:




controlling a touch screen display of the portable terminal to display a brightness step selection interface for selecting one of a plurality of brightness steps including a first brightness step, a second brightness step, a third brightness step and at least one intermediate brightness step between the second brightness step and the third brightness step, wherein the second brightness step is a brightness step next to the first brightness step;
identifying, by using the touch screen display, a first user input received on a first position corresponding to the first brightness step;
based on identifying the first user input, moving a selector from a previous position to the first position for indicating a first numerical value corresponding to the first brightness step and adjusting an intensity of illumination output by the touch screen display according to a first brightness value corresponding to the first brightness step;
identifying, by using the touch screen display, a second user input for selecting an object for causing movement of the selector to a position next to a current position displayed on the touch screen display;
based on identifying the second user input, moving the selector from the first position to a second position corresponding to the second brightness step for indicating a second numerical value corresponding to the second brightness step and adjusting the intensity of illumination output by the touch screen display according to a second brightness value corresponding to the second brightness step, wherein the second position is a position next to the first position;
identifying, by using the touch screen display, a third user input received on a third position corresponding to the third brightness step while the selector is displayed at the second position and the intensity of illumination output by the touch screen display is regulated according to the second brightness value; and
based on identifying the third user input, directly moving the selector from the second position to the third position for indicating a third numerical value corresponding to the third brightness step and adjusting the intensity of illumination output by the touch screen display according to a third brightness value corresponding to the third brightness step, wherein at least one intermediate position respectively corresponding to the at least one intermediate brightness step is disposed between the second position and the third position.
Claim 7.
An electronic device comprising:
a touch display unit configured to display data generated in the electronic device and receive touch input;
a memory configured to store brightness values that each correspond to one of a plurality of selectable brightness steps, the brightness steps corresponding to incremental levels of brightness; and
a control unit configured to:
display on the touch display unit a brightness step selection screen including the plurality of selectable brightness steps, wherein the displayed plurality of brightness steps are selectable by touching the touch display unit;
display an indication corresponding to a selected brightness step among the plurality of selectable brightness steps on the brightness step selection screen; and




regulate the brightness of the touch display unit of the electronic device according to the selected brightness step, when a brightness step is selected among the plurality of selectable brightness steps via a user input on the touch display unit,






















wherein, when there is at least one intervening brightness step between a previously selected brightness step and the brightness step selected via the user input, the brightness of the touch display unit is regulated from the previously selected brightness step to the brightness step selected via the user input without incrementing through the at least one intervening brightness step.


According to the table above, it can be seen that the claims of the instant application are simply a more specific version of the claim such as claim 7.  The conflicting claim recites the same major concepts and contains the same limitations but does not specify and/or include the aspects which are not bolded as in the representative claim 22 of the instant application.  Essentially it can be seen that the claims are a sub-genus to claim 7 with the limitations which are not bolded being the differences between the claims.
However, as applied in the rejections above, Crestron, Yamazoe and Kondo provide such missing limitations and thus given the conflicting genus claim above, arriving at the claimed instant claim would have been obvious for the same reasons as Yamazoe and Kondo are combined with Crestron.  That is, the claims merely differ through more specifically reciting the brightness steps, identification of user input, how visual distinguishing between options occurs and other visual tweaks such as providing a numerical value.  In the interest of brevity and given that it should be clear from the teachings above, the Examiner will not provide mappings to each limitation nor to each dependent claim.  However, given the above it would have been obvious for one of ordinary skill in the art before the invention was made to apply the known techniques of Crestron, Yamazoe, and Kondo as taught and applied above, to the conflicting claim and this would be no more than application of known techniques arrive at a predictable result and an improved system.  
Response to Arguments
Applicant argues that Crestron as modified by Kondo as applied to the previously recited independent claims and newly recited independent claims fails to teach or suggest the amended claims using various arguments as seen on pages 13-19, which are addressed below.
Applicant argues on pages 13-14 that Crestron as modified does not teach the amended limitations based on a reading and interpretation of Crestron which has no logical or technical basis and which has apparently nothing to do with the sections of Crestron actually cited by the Examiner. Furthermore, even were the reading supported or made logical sense, it does not actually address how the teachings of Crestron cited by the Examiner are not taught.  The Examiner notes that the portions of Crestron cited by Applicant are reproduced on page 14 of “REMARKS” as if they are in some manner related to each other or somehow perhaps logically connected, but it is clear that the portions cited provide no support for any assertions made by Applicant such as that “CRESTRON distinguishes the multiple button type from the slider control type, and the set up menu of CRESTRON would not be a slider control type which can select a specific menu.”  First note that the first section is merely referring to different features which the Series 3500 Touchpanels may offer and does not limit how such features are used.  The “Software” portion teaching that each page can contain objects of various types.  Applicant somehow uses these disparate teachings to arrive at a conclusion that “either one selection scheme for selecting a specific button or another selection scheme for selecting a next menu based on slider control is possible, but both schemes cannot be simultaneously used in one specific menu interface.”  The Examiner respectfully disagrees and notes that again this has nothing do with Crestron as applied.  First the fact that Crestron distinguishes between selection graphic GUI elements by mentioning different types of elements does not limit any page to any specific type.  Furthermore it is unclear the relevance of Applicant’s argument in general.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the set up menu of CRESTRON would be not a slider control type which can select a specific menu” and “both schemes cannot be simultaneously used in one specific menu interface”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the Examiner’s usage of Crestron does not involve any use of any slider nor is any slider mentioned in any referenced used by the Examiner and so again Applicant’s focus on such portions of Crestron are not persuasive.  
Applicant appears to then rely on the same argument with respect to each new proposed amendment, referring to a conclusion that “since the setup menu of CRESTRON is configured based on multiple buttons, CRESTRON fails to disclose” various features.  Applicant alleges on page 15 that “[t]o enable both one selection scheme for selecting a specific button and another selection scheme for selecting a next menu based on slider control, Crestron must disclose a setup menu configures based on multiple buttons AND a slider and slider bar, which is not taught by Crestron.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “enable both one selection scheme for selecting a specific button and another selection scheme for selecting a next menu based on slider control” and “a setup menu configures based on multiple buttons AND a slider and slider bar”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore the Examiner does not understand Applicant assertions nor interpretation of Crestron in this regard, however, as Applicant’s interpretation of Crestron as above is not agreed with by the Examiner, neither is any conclusion based on this reading.  
Additionally, the claims are now rejected based on a combination of Crestron, Yamazoe and Kondo as fully explained above such that Applicant’s arguments are also not persuasive as to the combination as applied above.
Applicant then argues on pages 16-18, the same argument which has been presented many times and refuted in the same manner each time, with regard to Kondo’s selection interface and Kondo’s different selection input means. The combination does not change any principle of operation of any reference being modified as the Crestron reference is modified and its principle of operation is to select a brightness option and change the brightness setting on a display using a selection GUI of brightness setting steps, which is not changed by either Yamazoe or Kondo, as both support this principle of operation.  Furthemore Crestron nor Crestron as modified are rendered unsatisfactory for their intended purposes as rather their intended purpose are improved by any modification made.  Thus the intended purpose of Crestron is to change a brightness setting using a brightness selection GUI and Yamazoe helps this intended purpose with its teachings as explained above with Kondo also contributing to the intended purpose of Crestron as modified as fully explained above as well.  Note that Applicant again appears to try and connect the jog dial of Kondo with the selection interface and indication means as if they cannot be separated, however, not only does this have no basis in any technical logic or reasoning put forward, but as noted above Kondo explicitly suggests that the two are separable and that other selection input means may be used to select among menu options (see Kondo, paragraph 0187, teaching that even though described with respect to a “jog dial 30 as the selection adjusting means for selecting any one of multiple menu items from the setting screen displayed on the display screen by the CPU 50” that specifically and explicitly it is contemplated that “the present invention is not only limited to this but also the information processing device may be formed by various other display means, selecting/adjusting means and control means”).  This is an explicit suggestion by Kondo that selecting among any menu item such as the ones cited by Applicant and as seen in figure cited by Applicant on page 17 of “REMARKS,” could be by “other display means, selecting/adjusting means and control means” such that these are exactly what are supplied by the teachings of Crestron and Yamazoe as fully explained above.  Applicant appears to misunderstand these concepts at least as currently applied, and the Examiner would be happy to explain them in an interview if that would be helpful.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Corresponding to NPL document number 10 in IDS filed 4/14/2020 and not attached given availability in parent case
        2 US Patent No. 7038810
        3 US PGPUB No. 20050183040